                  Case 18-80856       Doc 32      Filed 11/16/18     Page 1 of 10



                     IN THE UNITED STATES BANKRUPTCY COURT
                       MIDDLE DISTRICT OF NORTH CAROLINA
                                 DURHAM DIVISION


In re:                                                 )       Chapter 11
                                                       )
Advanced Sports Enterprises, Inc., et al.,1            )
                                                       )       Case No. 18-80856
                                                       )       (Joint Administration Pending)
                                                       )
                Debtors.                               )
                                                       )

              MOTION TO EMPLOY FLASTER/GREENBERG, PC
     AS COUNSEL FOR DEBTORS NUNC PRO TUNC TO THE PETITION DATE

         Advanced Sports Enterprises, Inc., Advanced Sports, Inc., Performance Direct, Inc.,

Bitech, Inc., and Nashbar Direct, Inc. (collectively, the “Debtors”) file this Motion To Employ

Flaster/Greenberg, PC As Counsel For Debtors Nunc Pro Tunc To The Petition Date (the

“Motion”). In support of this Motion, the Debtors respectfully represent as follows:

                                 JURISDICTION AND VENUE

         1.     This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

and 1334. Consideration of this Motion is a core proceeding pursuant to 28 U.S.C. § 157(b).

Venue of this proceeding is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         2.     The statutory predicates for relief requested herein are section 327 of title 11 of

the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), and Rules 2014,

2016, and 5002 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).




1
    The Debtors in this case, along with each Debtor’s case number, are: (i) Advanced Sports
    Enterprises, Inc., Case No. 18-80856; (ii) Advanced Sports, Inc., Case No. 18-80857; (iii)
    Performance Direct, Inc., Case No. 18-80860; (iv) Bitech, Inc., Case No. 18-80858; and (v)
    Nashbar Direct, Inc., Case No. 18-80859. Each Debtor is a North Carolina Corporation.


                                                  1
                 Case 18-80856        Doc 32     Filed 11/16/18      Page 2 of 10



                                        BACKGROUND

       3.      On November 16, 2018 (the “Petition Date”), each of the Debtors filed a

voluntary petition with the Court under Chapter 11 of the Bankruptcy Code.

       4.      The factual background relating to the Debtors’ commencement of these cases is

set forth in detail in the Declaration of Patrick Cunnane in Support of First Day Motions and

Applications filed on the Petition Date and incorporated herein by reference.

       5.      The Debtors have continued in possession of their properties and have continued to

manage their businesses as debtors-in-possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code.

       6.      The Debtors are “affiliates” as that term is defined under section 101(2) of the

Bankruptcy Code. On the Petition Date, each Debtor filed a substantially similar motion with

this Court seeking to have its bankruptcy case jointly administered with the other Debtors’ cases

pursuant to Rule 1015(b) of the Bankruptcy Rules.

       7.      As of the date of this filing, the Debtors have not filed their schedules and statement

of financial affairs (collectively, the “Schedules”). On the Petition Date, each Debtor filed a

substantially similar motion with the Court seeking to extend the time to file their Schedules.

       8.      As of the date of this filing, no official committee of unsecured creditors has been

appointed in any of these cases, and no request has been made for the appointment of a trustee or

examiner.

                                     RELIEF REQUESTED

       9.      Pursuant to this Motion, the Debtors seek approval by this Court of the employment

of William J. Burnett and the firm of Flaster/Greenberg, PC (“Flaster/Greenberg”) as their

bankruptcy counsel in these chapter 11 cases and related proceedings. By separate motion, the




                                                 2
                 Case 18-80856      Doc 32     Filed 11/16/18     Page 3 of 10



Debtors also seek approval by this Court of the employment of Northen Blue, LLP (“Northen

Blue”) as their bankruptcy counsel in these chapter 11 cases and related proceedings. The

professional services to be offered by Flaster/Greenberg and Northen Blue (collectively,

“Bankruptcy Counsel”) include:

              a. To give the Debtors legal advice with respect to their duties and powers as
                 debtors-in-possession.

              b. To assist the Debtors in the management and/or sale of their properties and any
                 other matter relevant to the cases or to the formulation of a plan.

              c. To assist the Debtors in the preparation and filing of all necessary schedules,
                 statement of financial affairs, reports, a disclosure statement, and a plan.

              d. To assist and advise the Debtors in the examination and analysis of the conduct
                 of the Debtors’ affairs and the causes of insolvency.

              e. To assist and advise the Debtors with regard to communications to the general
                 creditor body regarding any matters of general interest and any proposed plan
                 of reorganization.

              f. To prepare, review or analyze all applications, orders, statements of operations,
                 and schedules filed with the Court by the Debtors or other third parties, give
                 advice to the Debtors as to their propriety, and after approval by the Debtors,
                 consent to Orders.

              g. To perform such other legal services as may be required and in the interest of
                 the Debtors, including but not limited to the commencement and pursuit of such
                 adversary proceedings as may be authorized, and the defense of pending or
                 future proceedings brought against the Debtors or affecting property of the
                 estate.

       10.    The Debtors believe that the most efficient and effective way of administering these

Chapter 11 cases is to retain Bankruptcy Counsel as their counsel in these proceedings. While it

is possible that intercompany claims may exist between the Debtors, the Debtors currently are not

aware of any unusual or egregious facts that would require retention of separate counsel for each

Debtor.




                                               3
                 Case 18-80856        Doc 32      Filed 11/16/18     Page 4 of 10



       11.     Flaster/Greenberg represents no other entity in connection with these cases,

represents or holds no interest adverse to the interest of the estates with respect to the matters on

which they are to be employed, and are disinterested as that term is defined in 11 U.S.C. § 101.

       12.      Flaster/Greenberg has agreed to represent the Debtors for such compensation as

may be subsequently allowed and approved in accordance with the provisions of the Bankruptcy

Code and the fee application guidelines of this Court. On the Petition Date, the Debtors filed a

Motion for Establishment of Procedures for Monthly Compensation and Reimbursement of

Expenses of Professionals requesting the entry of an order establishing procedures by which

Bankruptcy Counsel and other professionals are paid by the Debtors in these proceedings.

       13.     Flaster/Greenberg has filed herewith an affidavit pursuant to Bankruptcy Rules

2014 and 2016, disclosing the information relevant to this Motion. A copy of the Affidavit is

attached hereto as Exhibit A.

       14.     Flaster/Greenberg can and will provide specific benefits to the Debtors and its legal

services will enhance the administration of these cases. The Debtors believe that such services

will be in the best interest of all parties involved in these proceedings, and that Bankruptcy Counsel

can manage and apportion the legal services required so as to minimize any duplication or

unnecessary expense.

                                          CONCLUSION

       WHEREFORE, the Debtors respectfully request that this Court:

       1.      Enter an order authorizing the employment of Flaster/Greenberg as counsel to the

Debtors nunc pro tunc to the Petition Date; and

       2.      Grant the Debtors such other relief as the Court may deem necessary and proper.




                                                  4
              Case 18-80856   Doc 32     Filed 11/16/18    Page 5 of 10



Dated: November 16, 2018               Respectfully submitted,

                                       NORTHEN BLUE, LLP

                                       /s/ John A. Northen
                                       John A. Northen
                                       North Carolina State Bar No. 6789
                                       jan@nbfirm.com
                                       Vicki L. Parrott
                                       North Carolina State Bar No. 25449
                                       vlp@nbfirm.com
                                       John Paul H. Cournoyer
                                       North Carolina State Bar No. 42224
                                       jpc@nbfirm.com
                                       1414 Raleigh Road, Suite 435
                                       Chapel Hill, North Carolina 27517
                                       Telephone: (919) 968-4441

                                       PROPOSED COUNSEL FOR THE
                                       DEBTORS-IN-POSSESSION

                                       FLASTER/GREENBERG P.C.
                                       William J. Burnett (PA Bar No. 75975)
                                       (pro hac application pending)
                                       Harry J. Giacometti (PA Bar No. 55861)
                                       (pro hac application pending)
                                       E. Richard Dressel (PA Bar No. 53297)
                                       (pro hac application pending)
                                       Damien Nicholas Tancredi (PA Bar No. 308317)
                                       (pro hac application pending)
                                       1835 Market Street, Suite 1050
                                       Philadelphia, PA 19103
                                       (215) 279-9383 Telephone
                                       (215) 279-9394 Facsimile
                                       william.burnett@flastergreenberg.com




                                          5
Case 18-80856   Doc 32   Filed 11/16/18   Page 6 of 10



                   EXHIBIT A

                 Burnett Affidavit




                         6
Case 18-80856   Doc 32   Filed 11/16/18   Page 7 of 10
Case 18-80856   Doc 32   Filed 11/16/18   Page 8 of 10
Case 18-80856   Doc 32   Filed 11/16/18   Page 9 of 10
Case 18-80856   Doc 32   Filed 11/16/18   Page 10 of 10
